Order issued December /~ ,2012




                                               In The
                                    (fourt of
                                   $i trict of exaa at allaa
                                       No. 05-12-01172-CV


                           IZZY ASHKENAZY, ET AL., Appellants
                                                 Vo




                                WELLS FARGO, N.A., Appellee


                                             ORDER

       We GRANT appellants’ December 13, 2012 motion for an extension of time to file a brief.

Appellants shall f’de their brief on or before January 17, 2013.




                                                                   LANG